Exhibit 10.3

NON-QUALIFIED STOCK OPTION AWARD CERTIFICATE

Non-transferable

GRANT TO

 

 

(the “Participant”)

the right to purchase from ScanSource, Inc. (the “Company”)

             shares of its common stock, no par value, at the exercise price of
$             per share (the “Shares”)

pursuant to and subject to the provisions of the ScanSource, Inc. 2013 Long-Term
Incentive Plan, as it may be amended and/or restated (the “Plan”), and to the
terms and conditions set forth in this Award Certificate (the “Award
Certificate”). This Award Certificate describes terms and conditions of the
Non-Qualified Stock Option (the “Option”) granted herein and constitutes an
agreement between the Participant and the Company.

Unless vesting is accelerated in accordance with the Plan or the Award
Certificate, the Option shall vest and become exercisable ratably in three
annual installments (34%-33%-33%), commencing as of                     ,
20    , provided that Participant has been continuously employed by the Company
from the Grant Date (as defined below) until each respective vesting date.

IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be executed as of the Grant Date.

SCANSOURCE, INC.

 

By:  

 

   Its: Authorized Officer

Grant Date (the “Grant Date”):



--------------------------------------------------------------------------------

AWARD CERTIFICATE TERMS AND CONDITIONS

 

1. Grant of Option. ScanSource, Inc. (the “Company”) hereby grants to the
Participant named on Page 1 hereof (the “Participant”), under the ScanSource,
Inc. 2013 Long-Term Incentive Plan, as it may be amended and/or restated (the
“Plan”), a Non-Qualified Stock Option (the “Option”) to purchase from the
Company, on the terms and conditions set forth in the Plan and this Award
Certificate, the number of shares indicated on Page 1 of the Company’s common
stock, at the exercise price per share set forth on Page 1. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.

 

2. Vesting of Option. The Option shall vest and become exercisable in accordance
with the schedule shown on page 1 of this Award Certificate. In addition,
notwithstanding the foregoing vesting schedule, the following shall apply:

 

  (a) Upon the Participant’s death or Disability during his or her Continuous
Status as a Participant, or upon the Participant’s Retirement, the Option shall
become fully vested and exercisable.

 

  (b) In the event of a Change in Control, the following shall apply:

 

  (i) To the extent that the successor or surviving company in the Change in
Control event does not assume or substitute for the Option (or in which the
Company is the ultimate parent corporation and does not continue the Option) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Committee) as Awards outstanding under the Plan
immediately prior to the Change in Control event, then the Option shall become
fully vested and exercisable, whether or not then otherwise vested and
exercisable.

 

  (ii) Further, in the event that the Option is substituted, assumed or
continued as provided in Section 2(b)(i) herein, the Option will nonetheless
become vested and exercisable in full if the employment or service of the
Participant is terminated by the Company within six months before (in which case
vesting shall not occur until the effective date of the Change in Control) or
one year after the effective date of a Change in Control if such termination of
employment or service (A) is by the Company not for Cause or (B) is by the
Participant for Good Reason. For clarification, for the purposes of this
Section 2(b, the “Company” shall include any successor to the Company.

 

  (c) For clarification, for the purposes of this Section 2, “Retirement,”
“Cause” and “Good Reason” shall have the meaning given such term in the Plan,
and “Disability” shall have the meaning given such term in the Plan, except that
the phrase “12 months” shall be replaced by the phrase “six months.”

 

3. Term of Option and Limitations on Right to Exercise. The term of the Option
will be for a period of ten (10) years, expiring at 5:00 p.m., Eastern Time, on
the tenth anniversary of the Grant Date (the “Expiration Date”). To the extent
not previously exercised, the Option will lapse prior to the Expiration Date
upon the date that is the earliest to occur of the following circumstances:

 

  (a) Three months after the termination of the Participant’s Continuous Status
as a Participant for any reason other than (i) termination for Cause or (ii) by
reason of the Participant’s death, Disability or Retirement.

 

2



--------------------------------------------------------------------------------

  (b) Twelve months after the date of the termination of the Participant’s
Continuous Status as a Participant by reason of Disability.

 

  (c) Twelve months after the date of the Participant’s death, if the
Participant dies while employed, or during the three-month period described in
subsection (a) above or during the twelve-month period described in subsection
(b) above and before the Option otherwise lapses. Upon the Participant’s death,
the Option may be exercised by the Participant’s beneficiary designated pursuant
to the Plan.

 

  (d) Thirty six months after the date of the termination of the Participant’s
Continuous Status as a Participant by reason of the Participant’s Retirement.

 

  (e) 5:00 p.m., Eastern Time, on the date of the termination of the
Participant’s Continuous Status as a Participant if such termination is for
Cause.

Subject to compliance with Section 409A of the Code, the Committee may, prior to
the lapse of the Option under the circumstances described in Section 3(a),
Section 3(b), Section 3(c), Section 3(d) or Section 3(e) above, extend the time
to exercise the Option as determined by the Committee in writing. In addition,
notwithstanding the foregoing, the post-termination exercise periods provided in
Section 3(a), Section 3(b), Section 3(c) and Section 3(d) herein shall (unless
the Committee determines otherwise) automatically be extended if exercise at the
end of the original expiration date provided in each such section would violate
applicable laws or the Company’s insider trading compliance program (including
any blackout periods related thereto) with respect to the Stock; provided,
however, that (i) such extension may not exceed thirty (30) days from the
expiration of the period during which exercise is prohibited, (ii) any such
extension must be in accordance with Reg. Section 1.409A-1(b)(5)(v)(C)(1) (to
the extent applicable), (iii) the Option shall only be exercisable to the extent
vested as of the date of the termination of the Participant’s Continuous Status
as a Participant, and (iv) in no event shall the term of the Option be extended
beyond the original ten (10)-year term. Upon its termination, the Option shall
have no further force or effect and Participant shall have no further rights
under the Option or to any Shares which have not been purchased pursuant to the
prior exercise of the Option. The Company undertakes no obligation to notify the
Participant regarding the Option’s termination prior to its expiration. If the
Participant or his or her beneficiary exercises the Option after termination of
employment or service, the Option may be exercised only with respect to the
portion of the Option that was otherwise vested on the date of the Participant’s
termination of employment or service, including any portion of the Option that
became vested by acceleration under Section 2.

 

4. Exercise of Option. The Option shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time, and (b) payment to
the Company in full for the Shares subject to such exercise (unless the exercise
is a broker-assisted cashless exercise, as described below). If the person
exercising the Option is not the Participant, such person shall also deliver
with the notice of exercise appropriate proof of his or her right to exercise
the Option. Payment for such Shares shall be in (a) cash, (b) Shares previously
acquired by the purchaser, (c) withholding of Shares from the Option, or (d) any
combination thereof (in each case, subject to any restrictions imposed by the
Committee), for the number of Shares specified in such written notice. The value
of surrendered or withheld Shares for this purpose shall be the Fair Market
Value as of the last trading day immediately prior to the exercise date. To the
extent permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Option may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells
Shares subject to the Option on behalf of the Participant and delivers cash
sales proceeds to the Company in payment of the exercise price. In such case,
the date of exercise shall be deemed to be the date on which notice of exercise
is received by the Company and the exercise price shall be delivered to the
Company by the settlement date.

 

3



--------------------------------------------------------------------------------

5. Beneficiary Designation. The Participant may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of the Participant
hereunder and to receive any distribution with respect to the Option upon the
Participant’s death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights hereunder is subject to all terms and
conditions of this Award Certificate and the Plan and to any additional
restrictions deemed necessary or appropriate by the Committee. If no beneficiary
has been designated or survives the Participant, the Option may be exercised by
the legal representative of the Participant’s estate, and payment shall be made
to the Participant’s estate, unless the Committee determines otherwise. Subject
to the foregoing, a beneficiary designation may be changed or revoked by the
Participant at any time provided the change or revocation is filed with the
Company in accordance with any procedures or other requirements established by
the Committee.

 

6. Withholding; Tax Matters. The Company or any Affiliate has the authority and
the right to deduct or withhold, or require the Participant to remit to the
Company or an Affiliate, an amount sufficient to satisfy any federal, state,
local and foreign taxes (including any Federal Insurance Contributions Act
(FICA) obligation) required by law to be withheld with respect to the Option or
the Shares. The withholding requirement may be satisfied, in whole or in part,
unless the Committee determines otherwise, by withholding from the Shares
otherwise issuable that number of Shares having a Fair Market Value on the date
of withholding equal to the minimum amount (and not any greater amount) required
to be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes. The obligations of the Company under this Award
Certificate will be conditional on such payment or arrangements, and the Company
or, where applicable, its Affiliates, will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
the Participant. The Participant acknowledges that the Company has made no
warranties or representations to the Participant with respect to the legal, tax
or investment consequences (including but not limited to income tax
consequences) related to the grant of the Option or the acquisition or
disposition of the Shares (or any other benefit), and the Participant is in no
manner relying on the Company or its representatives for legal, tax or
investment advice related to the Option or the Shares. The Participant
acknowledges that there may be adverse tax consequences upon the grant of the
Option and/or the acquisition or disposition of the Shares subject to the Option
and that the Participant has been advised that he or she should consult with his
or her own attorney, accountant and/or tax advisor regarding the transactions
contemplated by the Option and this Award Certificate. The Participant also
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the Participant.

 

7. Limitation of Rights. The Option does not confer to the Participant or the
Participant’s beneficiary designated pursuant to Section 5 any rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with the exercise of the Option. Nothing in this Award
Certificate shall interfere with or limit in any way the right of the Company or
any Affiliate to terminate the Participant’s employment or service at any time,
nor confer upon the Participant any right to continue in the employ or service
of the Company or any Affiliate. Except as otherwise provided in the Plan or
this Award Certificate, in the event that the employment or service of the
Participant is terminated for any reason (whether by the Company or the
Participant and whether voluntary or involuntary), the Option shall be forfeited
immediately and the Participant shall have no further rights with respect
thereto. The grant of the Option does not create any obligation to grant further
awards.

 

4



--------------------------------------------------------------------------------

8. Nontransferability. The Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than transfers by will or the laws of
intestate succession (or as otherwise provided in the Plan). Except as may be
permitted by the preceding, the Option may be exercised during the lifetime of
the Participant only by the Participant.

 

9. Plan Controls; Entire Agreement; Amendment. The terms contained in the Plan
are incorporated into and made a part of this Award Certificate and this Award
Certificate shall be governed by and construed in accordance with the Plan. In
the event of any actual or alleged conflict between the provisions of the Plan
and the provisions of this Award Certificate, the provisions of the Plan shall
be controlling and determinative (unless the Committee determines otherwise).
This Award Certificate sets forth all of the promises, agreements,
understandings, warranties and representations between the parties with respect
to the Award. This Award Certificate may be amended as provided in the Plan.

 

10. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

 

11. Severability. If any one or more of the provisions contained in this Award
Certificate is held to be invalid, illegal or unenforceable, the other
provisions of this Award Certificate will be construed and enforced as if the
invalid, illegal or unenforceable provision had never been included.

 

12. Notice. Notices and communications under this Award Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to: ScanSource, Inc., 6 Logue Court, Greenville, SC
29615, Attn: Secretary, or any other address designated by the Company in a
written notice to the Participant. Notices to the Participant will be directed
to the address of the Participant then currently on file with the Company, or at
any other address given by the Participant in a written notice to the Company.

 

13. Compliance with Recoupment, Ownership and Other Policies or Agreements. As a
condition to receiving the Option, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
Participant from time to time. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture, or other similar provisions
as may apply at any time to the Participant under Applicable Law.

 

5